 

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (the “Agreement”), dated as of July 3, 2012,
by and between American Petro-Hunter Inc., a Nevada corporation with its
principal place of business located at 17470 N. Pacesetter Way, Scottsdale, AZ
85255 (together with its subsidiaries and affiliates, the “Company”), and ASYM
Management LLC, a Delaware limited liability company with its principal place of
business located at 1055 Washington Boulevard, Suite 410, Stamford, CT 06901
(“Consultant”).

 

WHEREAS, Consultant has expertise and the ability to provide valuable advice and
personnel to Company with respect to management, financial, strategic and
operational issues, and other matters of concern to Company; and

 

WHEREAS, Company will materially benefit from and desires to have Consultant
provide such advice and services and Consultant desires to provide such advice
and so serve and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meaning set forth in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, Company and Consultant hereby
agree as follows:

 

1.           Term and Termination. Consultant shall provide advice and services
to Company hereunder for the period beginning on the date hereof and expiring on
the date of the sale or liquidation and dissolution of the Company. In addition,
Consultant may terminate this Agreement for convenience upon ninety (90) days
prior written notice.

 

2.           Services to be Provided.

 

(a)          Consultant hereby agrees that during the Term of this Agreement, it
will provide the following services. Consultant shall serve Company in a
management assistance role in Company’s efforts to maximize it value and build
its asset base. Consultant will devote its commercially reasonable efforts to
the performance of services for Company hereunder; provided, however, Company
acknowledges that Consultant may perform similar functions and duties for other
parties during the term of this Agreement. Consultant and Company each shall
observe and comply with all applicable laws and regulations in effect from time
to time in performing this Agreement.

 

 

 

 

(b)          Upon mutual agreement between Company and Consultant, Consultant
may from time to time make Consultant’s personnel available for additional
projects as requested by Company, including, without limitation, providing
personnel to (i) act from time to time as interim or project-related financial,
accounting or administrative staff for Company or (ii) act as special
consultants to Company with respect to (A) seeking, evaluating and negotiating
mergers and acquisitions, (B) arranging financing, (C) managing financial
relationships with banks, investment banks, and other institutions, including
negotiation of agreements, waivers and consents, (D) identifying and evaluating
strategic alliances, (E) preparing analyses and reports relating to production,
development and operations, (F) conducting competitive and strategic analyses,
and (G) evaluating, selecting and assisting in implementation of management
information systems.

 

(c)          Consultant, at the request of Company, shall seek out oil and gas
assets and properties, equipment and other assets related to the business of the
Company (the “Assets”) for acquisition and assist in finding financing for the
Assets.

 

(d)          Consultant agrees that any items developed, created or produced by
Consultant in the scope of providing the services hereunder (“Work Product”)
will be the sole and exclusive property of Company. All elements in the Work
Product that are protected by copyright are “works made for hire” for which the
Company is the “author” (as such first quoted term is defined by and such second
quoted term given meaning by the United States Copyright Act of 1976, as
amended). The Company will exclusively own the copyright in all such works upon
their creation. To the extent that any aspect of such Work Product is found as a
matter of law not to be a “work made for hire” as contemplated above, Consultant
hereby irrevocably and unconditionally assigns to Company all right, title, and
interest worldwide in and to the Work Product and all intellectual property
rights thereto. Consultant understands and agrees that Consultant has no right
to use the Work Product except as necessary to perform the services for the
Company. At Company’s request, Consultant will, and will cause its employees and
agents to, (a) cooperate with and assist Company, both during and after the term
of this Agreement, in perfecting, maintaining, protecting, and enforcing
Company’s rights in the Work Product, and (b) execute and deliver to Company any
documents deemed necessary or appropriate by Company in its discretion to
perfect, maintain, protect, or enforce Company’s rights in the Work Product or
otherwise carry out the purpose of this Agreement.

 

3.           Management Fees. As consideration for Consultant’s services
hereunder, Company shall pay to Consultant the collective amounts (“Management
Fees”) set forth below:

 

(a)          For the services set forth in Section 2(a) above, Company shall pay
Consultant a fee equal to $12,000 per month, which shall be paid monthly in
advance in cash, and two percent (2%) of the maximum amount of the Notes less
any amounts outstanding under the Purchase Agreement, which amount shall be paid
monthly in arrears on the final day of each month in cash.

 

(b)          For any services set forth in Section 2(b) above, Company shall
also provide Consultant with Warrant Stock as provided in the Warrant Agreement
dated July 3, 2012, between the Company and the Consultant, a copy of which is
attached hereto as Exhibit A.

 

 

 

 

4.           Expenses. Company shall reimburse Consultant for all reasonable
out-of-pocket expenses incurred by Consultant in connection with Consultant’s
performance of this Agreement, including without limitation any out of pocket
expenses related to services provided specifically to the Company and its
affiliates, provided that any out-of-pocket expenses in excess of $10,000 shall
be preapproved in writing by the Company. Without limiting the generality of the
foregoing, Company shall pay (and if paid by Consultant, then Consultant shall
be reimbursed by Company) for all out of pocket expenses reasonably incurred by
Consultant or Company in connection with (i) outside legal and related expenses
incurred by Consultant in connection with the Company’s and its business; (ii)
any expenses incurred by Consultant on behalf of Company other than in the
ordinary course of its business; (iii) expenses incurred to prosecute and defend
claims against Company and to; and (iv) travel expenses incurred by Consultant
in connection with the performance of its obligations hereunder.

 

5.           Consultant Status. Consultant shall provide advice and services
hereunder as an independent contractor. No employer-employee relationship shall
exist or be deemed to exist between Company and Consultant or Consultant’s
agents as a result of or in connection with this Agreement. Company shall not
withhold employment or income taxes from payments to Consultant and Consultant
shall hold Company harmless from and against any tax liability incurred by
Consultant arising out of or resulting from this Agreement. Company shall
furnish to Consultant annually, within the time period prescribed by law,
Internal Revenue Service Form 1099 with respect to Management Fees paid
hereunder.

 

6.           Indemnification. Consultant shall have no liability to Company for
any advice or services rendered or information disseminated hereunder except
liability that may arise as a result of the breach or inaccuracy of any
covenants or representations of Consultant contained in this Agreement, or
Consultant’s willful misconduct or gross negligence. Company shall indemnify and
hold harmless Consultant, its officers, managers, employees and stockholders
from and against any and all losses, liabilities, expenses (including, without
limitation, legal fees and disbursements), claims, liens and other obligations
that Consultant may suffer or incur as a result of or in connection with this
Agreement, except to the extent caused by Consultant’s willful misconduct or
gross negligence.

 

7.           Confidentiality. Consultant shall not disclose to any person and
shall cause Consultant’s agents providing services hereunder not to disclose,
(except in connection with the performance of its or their services hereunder,
if ordered to do so by a court of competent jurisdiction or with the written
authority of Company) any Confidential Information. As used herein, the term
“Confidential Information” means any and all information related to the
Company’s business (including trade secrets, technical information, business
forecasts and strategies, marketing plans, customer and supplier lists,
personnel information, financial data, and proprietary information of third
parties provided to Company in confidence) that is labeled or identified as
“confidential” or “proprietary” or that Consultant otherwise knows, the Company
considers to be confidential or proprietary or the Company has a duty to treat
as confidential. Confidential Information does not include (a) information known
in general to Consultant’s profession, or that becomes known thereafter, through
no fault of Consultant, (b) information that was lawfully in Consultant’s
possession before the Company’s first disclosure to Consultant, or
(c) information obtained lawfully and in good faith from a third party free of
any confidentiality duties or obligations. Consultant will protect the
Confidential Information from unauthorized use, access, or disclosure in the
same manner as Consultant protects its own confidential or proprietary
information of a similar nature and with no less than the greater of reasonable
care and industry-standard care. Consultant will not disclose to Company, will
not bring into Company’s facilities, and will not induce Company to use any
confidential or proprietary information of any third party.

 

 

 

 

8.           Miscellaneous. This Agreement contains the entire understanding of
the parties and may be amended only by a writing signed by both parties hereto.
This Agreement may not be assigned by Company or Consultant without the prior
written consent of the other and shall be binding upon each party’s successors,
permitted assigns and legal representatives. All notices and communications
hereunder shall be in writing, effective upon receipt and sent by certified
mail, return receipt requested, or confirmed facsimile, or national overnight
courier service to the address of the receiving party set forth herein or
provided from time to time by either party in accordance with this notice
provision.

 

9.           Governing Law; Jurisdiction. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties and/or the interpretation and enforcement of the
rights and duties of the parties shall be governed by and construed in
accordance with the laws of the State of New Yorkwithout giving effect to any
principles regarding conflicts of law. Any dispute, controversy or claim
(“Dispute”) arising out of, relating to or in connection with this Agreement,
including any question regarding its existence, validity or termination, or
regarding a breach hereof which cannot be resolved by good faith discussions
among the parties within thirty (30) days (or such longer period as may be
agreed by the parties) shall be referred by any party to, and shall finally
settled by, arbitration under and in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “Rules”). A Dispute shall be
deemed arisen when any party to this Agreement notifies the other party involved
in the Dispute in writing to that effect. The place of arbitration shall be New
York, New York, and the award shall be deemed to have been made there. The
decision of the arbitrator shall be final and binding on the parties involved in
the Dispute, and judgment thereon may be entered in any court having
jurisdiction for its enforcement. In connection with such enforcement, each
party hereto submits to the non-exclusive jurisdiction of the courts of New
York, waives any objections to venue in such courts and, to the extent necessary
to accomplish the foregoing, agrees to enter into such agreements as are
necessary to appoint an agent for the service of process in connection with such
an enforcement action. The costs of the arbitration proceedings shall be borne
according to the arbitration award. However, each party hereto that is party to
the Dispute shall bear its own costs, including costs regarding its own
witnesses, expert witnesses, translators and attorneys, as well as such expert
witnesses, translators and attorneys’ fees, regardless of which party prevails.
The parties to any such arbitration shall request confidential treatment of the
arbitration to the maximum permissible extent. The provisions of this Section 9
shall survive the dissolution of either party and/or the termination of this
Agreement.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AMERICAN PETRO-HUNTER INC.   ASYM MANAGEMENT LLC         By:     By:     Robert
B. McIntosh     Greg Imbruce   President and Chief Executive Officer    
President

 



 

